                                                                                   JS-6

 1                             UNITED STATES DISTRICT COURT
 2                            CENTRAL DISTRICT OF CALIFORNIA
 3                                    WESTERN DIVISION
 4
     JNL GLOBAL CO.,                            )      Case No. 2:18-cv-06641-
 5                                              )      SVW(AGRx)
                Plaintiff,                      )
 6                                              )      [PROPOSED] ORDER GRANTING
                v.                              )      STIPULATION OF DISMISSAL
 7                                              )
     UNITED STATES CITIZENSHIP                  )
 8 AND IMMIGRATION SERVICES, et                 )
     al.,                                       )
 9                                              )
                Defendants.                     )
10

11          Pursuant to the Stipulation of Dismissal under Fed. R. Civ. P. 41(a)(1)(A)(ii), the
12
     Court dismisses Plaintiff’s complaint with prejudice and without costs or fees to any
13

14 party.

15                           1st
            SO ORDERED this ________         November
                                     day of _________________, 2018.
16

17                                                  __________________________________
18                                                  HON. STEPHEN V. WILSON
                                                    UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
